                UNITED STATE DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF MISSOURI
                         CENTRAL DIVISION

ANTONIO WEST,                         )
                                      )
               Plaintiff,             )
                                      )
vs.                                   )     Case No. 19-4046-CV-C-NKL-P
                                      )
COI TALLENT and                       )
COII OUSLEY,                          )
                                      )
               Defendants.            )

           DEFENDANTS REPLY TO PLAINTIFF’S OPPOSTION TO
                  DEFEDANTS MOTION TO DISMISS

       COMES NOW, the Defendants, COI Tallent and COII Ousley, by and

through their attorney, Assistant Attorney General Daniel E. James, and in

Reply to the Plaintiff’s Opposition to Defendants Motion to Dismiss, would

submit to the Court the following:


      I.    Plaintiff’s request for Consent to Amend should be
            considered after a ruling/ on Defendants’ Motion to
            Dismiss

        In the Defendants’ Motion to Dismiss, Defendants stated that the

Plaintiff filed his suit against CO I Tallent and CO II Ousley in both their

individual capacity and official capacity. (Doc 1, p. 1, Heading). Defendants

moved for dismissal of the official capacity claims as they are barred by the

11th Amendment. Defendants cited authority for the proposition that suits




           Case 2:19-cv-04046-NKL Document 27 Filed 08/22/19 Page 1 of 6
against officials in the “official capacity” are, in essence, suits against the

State, and such suits are barred by the 11th Amendment unless the State has

waived such immunity. See Calzone v. Hawley, 866 F.3d 866, 872 (8th Cir.

2017) (A suit for damages against a state official in his official capacity is a suit

against the State, and the State is not a person under § 1983). Defendants did

not make any argument with regard suits against the Defendants in their

official capacity.


      In the first section, Plaintiff request to amend his Complaint. He also

files as a separate document (Doc 25) a Motion for Leave to File Amended

Complaint. Plaintiff does not make clear in Section 1 of Doc 26 what he is

trying to amend. One reading is that he is requesting to amend his Complaint

to allege only “individual capacity” suits against the Defendants. Should this

be case or the Court construe this as the Plaintiff’s request, Defendants believe

that Motion to Dismiss would be dispositive of this issue and, if granted, would

dismiss the official capacity claims with prejudice. Such a ruling would not

affect the individual capacity claims.


      However, in the Motion for Leave to File Amended Complaint, Plaintiff

states that he needs to amend his complaint to “conform the facts to the

evidence under the 8th Amendment,” and that he “filed (sic) to specify in




                                         2
        Case 2:19-cv-04046-NKL Document 27 Filed 08/22/19 Page 2 of 6
particular how the legal claims, injuries, and damages, entitles plaintiff to the

relief requested.” (Doc 26, ¶ 3).


      Neither the request made in the Motion for Leave to File Amended

Complaint (Doc 25) or the request under the first section of Plaintiff’s

Suggestions in Opposition to the Defendants’ Motion to Dismiss (Doc 26)

address the issues raised by the Motion to Dismiss.


      Defendants believe that the Plaintiff is making the argument that

because individual capacity claims are separate from official capacity claims,

that his Amended Complaint should be allowed. As stated above, if Plaintiff

is requesting to amend his Complaint to eliminate the official capacity claims,

which are the subject of the Motion to Dismiss, the Defendants believe that the

appropriate remedy is for the Court to grant the Motion to Dismiss.

Defendants’ Motion to Dismiss was filed on July 16, 2019 (Doc 21). Under

F.R.C.P. 15(1)(B), Plaintiff would be allowed to amend his Complaint with 21

days of the service of a motion under F.R.C.P. Rule 12(b). Since Plaintiff’s

request to amend his complaint in either scenario from above occurred more

than 21 days after the Motion to Dismiss was served (Doc 25, filed 8/12/19, and

Doc 26, filed 8/21/19), Rule 15(a)(2) would apply.


      Plaintiff correctly cites Rule 15(a)(2), in that he either needs the

Defendants’ consent or leave of the court to amend his Complaint. If the


                                       3
        Case 2:19-cv-04046-NKL Document 27 Filed 08/22/19 Page 3 of 6
Plaintiff’s position is to amend the Complaint to eliminate the official capacity

claims, Defendants believe that said request should be denied in favor of the

Motion to Dismiss, which would, if granted, dismiss the official capacity claims

with prejudice. Such a ruling would then render the Plaintiff’s request moot.

However, if the Plaintiff’s position is to amend the Complaint for other reasons,

the Defendant’s would object to an amendment and ask the Court to rule on

the Motion to Dismiss prior to considering the Motion for Leave to Amended

Complaint.


   II.     Plaintiff’s Opposition fails to address Defendants
           argument regarding Official Capacity claims

         Plaintiff’s second argument is that the 11th Amendment does not bar

compensatory or punitive damages in individual capacity suits. Plaintiff is

correct in this general statement of the law, however, Defendants’ argument

in the Motion to Dismiss is that the 11th Amendment bars suits against

individual officers who are being sued in their official capacity.


      After reading Section 4 of Plaintiff’s Response (Doc 26, p. 3), it appears

that Plaintiff agrees with this proposition that the Defendants cannot be sued

in their official capacity. At a minimum, Plaintiff does not argue that the

Defendants can be sued in their official capacity under 42 U.S.C. § 1983, which

is tantamount to agreeing or confessing the Defendants’ Motion to Dismiss.




                                       4
          Case 2:19-cv-04046-NKL Document 27 Filed 08/22/19 Page 4 of 6
  III.    Conclusion

      Considering the position that the Plaintiff’s Response presents and the

law presented in the Defendants’ Motion to Dismiss, the Defendants

respectfully request the Court enter an Order dismissing the Plaintiff’s official

capacity claims against the Defendants. Defendants would further request

that the Court take up the Plaintiff’s Motion for Leave to File Amended

Complaint after ruling on the Motion to Dismiss, as it appears that Plaintiff is

attempting to amend his complaint to contain solely individual capacity claims.


                                           Respectfully submitted,

                                           ERIC S. SCHMITT
                                           Attorney General


                                           ________________________
                                           Daniel E James
                                           Assistant Attorney General
                                           Missouri Bar No. 53370
                                           P.O. Box 861
                                           St. Louis, MO 63101
                                           Phone: (314) 340-7880
                                           Fax: (314) 340-9757
                                           Email: daniel.james@ago.mo.gov

                                           ATTORNEY FOR
                                           DEFENDANTS
                                           TALLENT AND OUSLEY




                                       5
         Case 2:19-cv-04046-NKL Document 27 Filed 08/22/19 Page 5 of 6
                        CERTIFICATE OF SERVICE

      I hereby certify that on this 22nd day of August, 2019, a true and correct

copy of the above and foregoing document was filed via the Court’s electronic

filing system and sent via U.S. Mail to the following:

      Antonio West, DOC #1239931
      S.C.C.C.
      255 West Highway 32
      Licking, MO 65542




                                           _____________________________
                                           Daniel E. James




                                       6
        Case 2:19-cv-04046-NKL Document 27 Filed 08/22/19 Page 6 of 6
